Case 2:20-cv-03570-ODW-MRW Document 89 Filed 04/12/21 Page 1 of 2 Page ID #:832




  1                                                                            O
                                                                             JS-6
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11 CARIBE RESTAURANT &                        Case No. 2:20-cv-03570-ODW (MRWx)
    NIGHTCLUB, INC., individually and on
 12 behalf of all others similarly situated,
 13                                            JUDGMENT
                       Plaintiff,
 14
            v.
 15
      TOPA INSURANCE COMPANY,
 16
                       Defendant.
 17
 18   ///
 19   ///
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///

                                               1
Case 2:20-cv-03570-ODW-MRW Document 89 Filed 04/12/21 Page 2 of 2 Page ID #:833




  1                                      JUDGMENT
  2        In light of the Court’s Order GRANTING Defendant’s Motion to Dismiss, IT
  3   IS HEREBY ORDERED, ADJUDGED, AND DECREED:
  4           1. Defendant shall have JUDGMENT in its favor;
  5           2. Plaintiff shall receive nothing; and
  6           3. The Clerk of the Court shall close the case.
  7
  8
           IT IS SO ORDERED.
  9
 10
           April 12, 2021
 11
 12
                                 ____________________________________
 13                                       OTIS D. WRIGHT, II
 14                               UNITED STATES DISTRICT JUDGE

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                2
